MERRITT, J.
The appellant was convicted of g-rand larceny, the theft of an automobile, and was sentenced to the penitentiary for a term of not loss than six nor more than ten years. The bill of exceptions, which purports to set out all of the evidence, does not disclose any objections made or exceptions reserved to the testimony. A consideration of the testimony discloses ample evidence to warrant the conviction of the defendant. There appears to be no reversible error in the record, and the judgment of conviction is affirmed. Affirmed.